Citation Nr: 1606645	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  12-33 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, and if so whether the claim might be allowed.

2.  Entitlement to service connection for a heart disorder, to include as due to herbicide exposure.

3.  Entitlement to a rating in excess of 10 percent for residual scarring from skin ulcer on the right leg.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1965 and February 1966 to December 1967.

This case comes before the Board of Veterans Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and a June 2011 rating decision of the RO in Atlanta, Georgia.  During the course of the appeal, the claims file was transferred to the RO in Atlanta, Georgia.

In November 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  The record was held open for 30 days and the Veteran submitted additional pictures of his service-connected residual scarring from skin ulcer on the right leg with a waiver of initial Agency of Original Jurisdiction review.

Before reaching the merits of the claim for entitlement to service connection for diabetes mellitus, the Board must first determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, the Board has listed the issue on the title page accordingly.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims files.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issue of entitlement to a rating in excess of 10 percent for residual scarring from skin ulcer on the right leg is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2007 VA rating decision, the claim for entitlement to service connection for diabetes mellitus was denied; the Veteran was notified of this action and of his appellate rights, but did not file a timely Notice of Disagreement.

2.  The evidence received since the August 2007 VA rating decision, regarding service connection for diabetes mellitus, is not cumulative or redundant and raises the possibility of substantiating the claim.

3.  The Veteran has current diagnoses of diabetes mellitus and heart disabilities, to include ischemic heart disease, coronary artery disease, and myocardial infarction.

4.  Diabetes mellitus and ischemic heart disease, to include coronary artery disease and myocardial infarction, are listed among the diseases associated with exposure to certain herbicide agents under applicable regulations.

5.  There is no lay or medical evidence of in-service complaints, treatment, or diagnosis of diabetes mellitus or a heart disorder.

6.  The Veteran served in Korea from April 1963 to May 1964, aboard the USS Long Beach, and is not presumed to have herbicide exposure therefrom.

7.  Chronic diabetes mellitus and a chronic heart disability, including coronary artery disease, did not manifest to a compensable degree within one year of separation from service, were not noted to be chronic during service, and did not have onset during service.


CONCLUSIONS OF LAW

1.  The August 2007 VA rating decision, regarding service connection for diabetes mellitus, is final.  38 U.S.C.A. § 7105(b), (d) (West 2014); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2015).

2.  New and material evidence has been received since the August 2007 VA rating decision to reopen service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2015).

3.  The criteria for entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.307, 3.309 (2015).

4.  The criteria for entitlement to service connection for a heart disorder, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.307, 3.309.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

In an August 2007 VA rating decision, service connection for diabetes mellitus was denied because no current disability was found.  The Veteran did not appeal by filing a Notice of Disagreement and no new and material evidence was received within one year of the August 2007 VA rating decision.  Therefore, the August 2007 VA rating decision is final.  See 38 U.S.C.A. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103.

At the time of the August 2007 VA rating decision, the evidence of record included, in part, the Veteran's service treatment records, service personnel records, and VA treatment records, which did not show a diagnosis of diabetes mellitus.

The additional evidence received since the August 2007 VA rating decision includes an April 2010 VA outpatient treatment record.  This document reflects a current diagnosis of diabetes mellitus during the appeal period.  As a result, the Board finds that the newly received evidence is new and material.  Having received new and material evidence, this service connection claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2010 and January 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant a hearing before the Board.  There is no evidence that additional records have yet to be requested, or that a VA examination or medical opinion is in order.  38 C.F.R. § 3.159(c)(4)(i)(B); See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the November 2015 hearing, the Veterans Law Judge, the Veteran, and the representative identified the issues on appeal and engaged in a discussion as to substantiation of the claims.  Specifically, the Veterans Law Judge gave the Veteran the opportunity to discuss his complaints regarding diabetes mellitus and heart disorder, as well as in-service herbicide exposure.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  See 38 C.F.R. § 3.103.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b) apply only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a)).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as diabetes mellitus and coronary artery disease, when manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, a specified list of diseases, to include diabetes mellitus and ischemic heart disease, shall be service connected if manifests to a compensable at any time after service.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999); see also M21-1, Part IV, Subpart ii, Chapter 1, Section H, para. 2, 4 (August 7, 2015) (developing claims based on service aboard ships offshore of the Republic of Vietnam or on inland waterways and developing claims based on herbicide exposure on the Korean Demilitarized Zone).

At the outset, review of the evidentiary record shows the Veteran has a current diagnosis of diabetes mellitus, as noted during the appeal period in the April 2010 VA outpatient treatment record.  The Veteran also has current diagnoses of heart disabilities, to include ischemic heart disease, coronary artery disease, and myocardial infarction, as noted during the appeal period in the December 2010 private Disability Benefits Questionnaire for ischemic heart disease examination report.

Throughout the course of the appeal, the Veteran contends that service connection is warranted for diabetes mellitus and a heart disorder because he was exposed to herbicide agents during his military service.  Specifically, the Veteran alleges exposure to Agent Orange during multiple trips to Vietnam from aboard the USS Long Beach and while in Korea along the Demilitarized Zone.  Such contentions are noted in December 2005, June 2011, and January 2013 VA Form 21-4138, January 2011 VA Form 21-0820, December 2012 and May 2015 VA Form 9, and at the November 2015 Board hearing.  

Review of the Veteran's service treatment records, to include examinations and reports of medical history, are silent for any in-service complaints, treatment, or diagnosis of diabetes mellitus or a heart disorder, nor does the Veteran assert as such.

Review of the Veteran's service personnel records document he served aboard the USS Long Beach.  Nevertheless, the Joint Services Records Research Center's current list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents documents that deck logs for the USS Long Beach show, while anchored in Da Nang Harbor, utility boats went ashore with passengers on May 5, 1968 and the Captain's Gig went ashore in September 4, 1969.  The Veteran did not serve aboard the USS Long Beach during these stated operations near Vietnam.  In fact, he completed his two periods of active duty service prior to 1968.  As such, the objective evidence of record outweighs the Veteran's assertions that he was exposed to Agent Orange due to trips made to Vietnam while aboard the USS Long Beach during active duty.

Next, effective February 24, 2011, if it is determined that a veteran served on active duty from April 1, 1968 to August 31, 1971, in a unit that, determined by the Department of Defense, operated in or near the Korean Demilitarized Zone in an area in which herbicides are known to have been applied during that period, then it is presumed that the Veteran was exposed to an herbicide agent, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  38 C.F.R. § 3.307(a)(6)(iv).  On the other hand, if a veteran alleges service along the Demilitarized Zone between April 1968 and July 1969 and was assigned to a unit not identified by Department of Defense, notification to the United States Joint Services Records Research Center should be made to verify the location of the veteran's unit.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H, para. 4 (August 7, 2015) (developing claims based on herbicide exposure on the Korean Demilitarized Zone).

Review of the Veteran's service personnel records, particularly the DA Form 20, documents the Veteran served in Korea from April 1963 to May 1964.  His two DD Form 214s also show he was separated from active service with the United States Army in November 1965 and with the United States Navy in December 1967.  The Board finds that this evidence shows the Veteran served in Korea prior to the presumed time frame from April 1968 to July 1969.  As such, the objective evidence of record outweighs the Veteran's assertions that he was exposed to Agent Orange while on tour of active duty in Korea.

Based on the findings discussed above, there is no evidence to support a finding of the Veteran's actual exposure to herbicides in service.  Under provisions of M21-1, Part IV, the Veteran's lay statements and testimony alone cannot be used to confirm herbicide exposure.  As such, the Board finds there is no lay or medical evidence of in-service complaints, treatment, or diagnosis of diabetes mellitus or a heart disorder nor exposure to herbicide agents.  Since the in-service element has not been met or presumed in this case, service connection on a direct basis or on a presumptive basis based on herbicide exposure for the claimed disorders on appeal is not warranted.  See 38 C.F.R. §§ 3.303, 3.309(e).

The Board finds that the evidence preponderates against finding that diabetes mellitus and a heart disorder, including coronary artery disease, were manifest to a compensable degree within one year of separation from active duty or were chronic disorders during service.  As noted above, the Veteran's service treatment records do not show diabetes mellitus or a heart disorder was diagnosed or was chronic during service, or manifestations sufficient to identify a chronic disease entity.  No evidence within one year of service discharge in 1967 note a chronic diabetes mellitus or heart disorder.  In fact, review of post-service treatment records and the Veteran's testimony at the November 2015 Board hearing reflect that the onset of diabetes mellitus and coronary artery disease was multiple years after separation from service.  Accordingly, service connection for diabetes mellitus and a heart disorder on a presumptive basis as a chronic disease is not warranted.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Moreover, in light of the onset of these disabilities after separation from service, the Board finds diabetes mellitus and a heart disorder did not have onset during service to warrant service connection.  See 38 C.F.R. § 3.303(d). 
ORDER

As new and material evidence has been received, the claim of entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, is reopened.

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, is denied.

Entitlement to service connection for a heart disorder, to include as due to herbicide exposure, is denied.


REMAND

A remand is needed for the issue of entitlement to a rating in excess of 10 percent for residual scarring from skin ulcer on the right leg to obtain an additional VA examination.  When a claimant asserts, or the evidence shows, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Since he was last examined by a VA examiner in September 2010, who noted the Veteran's scar is well healed but there were areas of adhesion, the record contains additional pertinent worsening symptomatology.  At the November 2015 Board hearing, when asked if the scar/skin area ever breaks open or down, the Veteran agreed.  The Veteran also explained that it occurs if he slightly bumps that area, the healing process is long, it doesn't completely heal, and agreed there is always some ongoing treatment for the wound.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all relevant outstanding VA treatment records from any VA facility, to include the Carl Vinson VA Medical Center and Macon Community Based Outpatient Clinic, dated since August 2015.  If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After completing the foregoing development and associating all additional records with the claims file, the Veteran should be afforded a VA examination for his service-connected residual scarring from skin ulcer on the right leg.  The examiner is to be provided access to the claims folders in the VBMS file and the Virtual VA file.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the disability.  A complete rationale for any opinions expressed must be provided.

The examiner must also report all signs and symptoms necessary for rating the Veteran's residual scarring from skin ulcer on the right leg, utilizing the appropriate Disability Benefits Questionnaire. 

3.  The Veteran is hereby notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should be indicated whether any notice that was sent was returned as undeliverable. 

4.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AOJ must ensure that the VA examiner documented his/her consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

5.  When the development requested has been completed, the issue on appeal should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


